DETAILED ACTION
This Office Action is in response to the communication filed on 05/05/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/2021 has been entered.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 05/05/2021 was filed after the mailing date of the Notice of Allowance on 11/28/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, and 3-7 are allowed.
The IDS submitted on 05/05/2021 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1, and 3-7 are still in condition for allowance. Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 02/18/2021 is reproduced below for Applicants' convenience.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "generating a first contribution metric for the first website host that indicates a contribution of the first website host to the device graph relative to the other website hosts, wherein the generation of the first contribution metric is based on a number of graph edges in the set of graph edges of the device graph, and the number of graph edges are determined based on one or more ledger transactions of the first portion of ledger transactions that is associated with the first website host; and providing, to the first website host, the device graph and the first contribution metric" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/AMIE C. LIN/
Primary Examiner, Art Unit 2436